Per Curiam:
Our most careful review of the situations of these parties and their offspring as disclosed by the record leads us to the conclusion that the infants’ interests will be subserved best by directing that custody and control of the younger boy be awarded to the father and that the elder boy’s custody be continued in the mother. The motion of the plaintiff is granted to that extent. The direction in respect of alimony will not be altered. The order should be modified by awarding custody of the younger child of the parties to the plaintiff, and as so modified affirmed. Present — Clarke, P. J., Dowling, Merrell, Finch and McAvoy, JJ. Order modified as indicated in opinion, and as so modified affirmed. Settle order on notice.